DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          VIRGINIA T. SCOTT,
                              Appellant,

                                        v.

                        ANTHONY V. PEGG, JR.,
                             Appellee.

                               No. 4D20-1508

                               [April 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott Kerner, Judge; L.T. Case No. 50-2012-CA-023895-
XXXX-MB.

  Virginia T. Scott, Jupiter, pro se.

  Ryan C. Ratliff of Ratliff Law Group, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                           *            *         *

  Not final until disposition of timely filed motion for rehearing.